Citation Nr: 0013599	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-20 454	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision of April 5, 1988, 
which denied entitlement to service connection for a left 
kidney disorder and a right kidney disorder.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

By rating action dated March 1999, the RO held that the 
additional evidence submitted by the veteran was not new and 
material, and his claim for service connection for right and 
left kidney disorders remained denied.  He was notified of 
this decision and of his right to appeal by a letter dated 
the following month.  A notice of disagreement was received 
later in April 1999, and the RO furnished a statement of the 
case that month.  While a letter was received from the 
veteran's spouse, no substantive appeal was submitted by the 
veteran.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1957 to June 1959.

2.  The veteran did not sign the response to the Board's 
request to clarify whether he wanted to have a motion for 
reconsideration deemed to be a CUE motion.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

In brief, the Board notes that a motion for reconsideration 
of the Board's April 1988 decision was filed by the 
veteran's former representative in November 1998.  By letter 
dated the following month, the Board advised the veteran 
that his motion for reconsideration had been denied, but 
that it would be construed as a request for revision of the 
April 1988 determination on the grounds of CUE.  In a letter 
dated May 6, 1999, the Board indicated that, contrary to the 
language contained in its December 1998 letter, his motion 
for reconsideration would not be considered a CUE motion 
unless he or his representative informed the Board, in 
writing, within 60 days of the date of this letter.  On May 
10, 1999, two postcards signed by the veteran's spouse were 
received at the Board.  It appears that she was requesting 
that the decision be delayed until the medical records from 
service were received.

Clearly, even if these postcards are construed as a desire 
to have his reconsideration motion considered to be a motion 
for CUE, the veteran did not sign them.  Because the moving 
party's motion fails to comply with the requirements set 
forth in 38 C.F.R. § 20.1404(a) (1999), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


